25 F.3d 1050NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
James ROBINSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-6243.
United States Court of Appeals, Sixth Circuit.
May 16, 1994.

Before MARTIN and JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
James Robinson, a pro se social security claimant, appeals a district court judgment affirming the Secretary's conclusion concerning the computation of his monthly disability insurance benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robinson became entitled to disability insurance benefits on June 7, 1977, when an administrative law judge (ALJ) determined that Robinson was disabled as of December 16, 1976.  The Secretary notified Robinson of his entitlement to benefits with December 16, 1976, as the effective date of disability.  Robinson filed a request for reconsideration in November 1978.  On reconsideration, the Secretary affirmed Robinson's entitlement date, but adjusted his benefit amount.  Based on this recalculation, Robinson was paid retroactive benefits in the amount of $498.


3
On September 24, 1990, Robinson filed a request for an administrative hearing asserting that his monthly benefit rate should have been $300 a month since June 1977.  An administrative hearing was conducted before an ALJ.  On May 16, 1991, the ALJ found that Robinson became entitled to benefits in June 1977, with an onset date of disability of December 16, 1976.  The ALJ further found that following the recalculation of Robinson's benefits in September 1990, Robinson was given credit for income he received in 1985 and 1986.  The ALJ concluded that Robinson's monthly benefits were correct and no retroactive benefits were awarded.  Robinson filed a request for review with the Appeals Council.  The Appeals Council concluded that there was no basis for granting Robinson's request for review.


4
Robinson then sought judicial review of the Secretary's decision.  A magistrate judge found that there was substantial evidence to support the Secretary's decision and recommended that summary judgment be granted to the Secretary.  Robinson did not object to the magistrate judge's report.  However, the district judge, when he adopted the magistrate judge's report, erroneously signed the wrong judgment form stating that objections had been filed.


5
On appeal, Robinson simply states that he believes the district court did not properly consider his case.  He requests oral argument.


6
Although Robinson did not object to the magistrate judge's report, given his pro se status and the district judge's error, we have conducted a de novo review of the entire record and conclude that the Secretary's decision is supported by substantial evidence.   See Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


7
Accordingly, we deny the request for oral argument and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.